Exhibit 10.2


UNFUNDED DEFERRED COMPENSATION PLAN
FOR THE DIRECTORS OF
LINCOLN BANK
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)


1. This Plan shall be unfunded so that the Lincoln Bank (hereinafter known as
the “Bank”) is under a mere contractual duty to make payments when due under the
Plan. The promise to pay shall not be represented by notes and shall not be
secured by a pledge of assets or in any other way. This Plan and action taken
pursuant to it shall not be deemed or construed to establish a trust or
fiduciary relationship of any kind between or among the Bank, any Director, or
any other person. Neither a Director nor any beneficiary of a Director shall
have the power to transfer, assign, anticipate, or otherwise encumber in advance
any of the payments that may become due hereunder, nor shall any of such
payments be subject to attachment, garnishment, or execution or be transferable
by operation of law in the event of bankruptcy, insolvency, or otherwise.


2. Each Director may elect to have any portion or all of his or her calendar
year fees deferred by filing a written election with the Secretary of the Bank
prior to January 1st of the calendar year for which the deferral is made. The
election may not be modified or revoked after the beginning of such calendar
year. Elections may be modified or revoked as of the close of any calendar year,
but any such modification or revocation shall be effective only as to fees for
subsequent calendar years. The deferral election shall be made on an election
form (“Election Form”) in the form attached hereto as Exhibit A, and the
deferral election shall continue from time to time until revoked or modified by
the Director. A person who becomes a Director after January 1st of a calendar
year may elect to have any portion or all of his or her fees for such calendar
year deferred by filing a written election with the Secretary of the Bank within
30 days after becoming a Director; provided, however, that such election will
only cover fees paid for services rendered after the date on which the election
is received by the Bank. If he or she does not file such an Election Form by
such date, the Director will be deemed to have elected not to defer fees herein.
As used herein, “fees” means any retainer fees or meeting fees which an
individual receives or is entitled to receive as a Director, including fees that
accrue on account of service on any committee of Directors and fees that are
payable for services over and above those normally expected of Directors and
performed at the request of the Chairman of the Bank.


3. A Director’s election to defer fees shall continue from calendar year to
calendar year unless the Director revokes or modifies it in writing as provided
in paragraph 2 hereof.


4. The Bank shall maintain a memorandum account for each Director participating
in the Plan with respect to deferred fees and shall credit such account
quarterly with interest. The rate of interest for a quarter will be the highest,
rate offered by the Bank to the general public for any period of seven
consecutive calendar days during such quarter on new insured savings accounts,
regardless of term. Interest will be compounded quarterly and credited to the
accounts as of the last day of each quarter. The daily balance method will be
used to calculate interest on the accounts. Interest will be based on an actual
365 day basis.


--------------------------------------------------------------------------------


5. Amounts which are deferred under the Plan, together with accumulated
interest, shall be paid in accordance with the Director’s applicable Election
Form and the requirements set forth in paragraph 6; provided, however, that
payment must commence or be made not later than the first day of the first
calendar year which begins on or after the later of (i) the date on which the
Director ceases to be a director of the Bank or (ii) the date on which the
Director attains the age specified by the retirement income test of the Social
Security Act [Section 203(f))3), as amended, or the corresponding provision then
in effect]; provided further, that payment may commence or be made only as of
the first day of a calendar year and installment payments may be made only as of
the first day of a calendar month. Amounts which are held pending distribution
shall continue to accrue interest at the stated interest rate. In the case of
amounts payable in monthly or annual installments, each installment shall be
equal to the aggregate amount in the Director’s account as of the end of the
month prior to the installment payment date, multiplied by a fraction whose
numerator is one (1) and whose denominator is the number of installments
(including the installment that becomes payable as of such date) remaining.


6. The manner and date in which a Director’s deferred fees are to be distributed
to that Director shall be designated by that Director in the Election Form
executed by that Director. The distribution options available to a Director
shall include:


    (i)   lump sum, or


    (ii)   monthly or annual installments over a period between 5 and 10 years


  Subject to paragraph 5, the Director shall designate in the Election Form the
year in which distribution is to be made or begin. Notwithstanding anything
contained in this paragraph to the contrary, the following special rules shall
govern distributions made under this Plan;


    (iii)   A Director shall be permitted to change the manner in which the
deferred fees are to be distributed by completing a new Election Form which
provides for a change in the manner of payment which is effective no earlier
than 12 months after the Election Form is completed and is effective at least
two (2) calendar years before the calendar year during which occurs the earlier
of the date on which the person ceases to be a Director or the date on which
distribution of the Director’s deferred fees would have been made but for the
change in election; provided, however, that no change in the manner in which the
deferred fees are to be distributed shall be permitted if it accelerates the
time or schedule of any distribution, and provided further that, except in the
case of death or disability, the first payment with respect to which such change
is made must be deferred for a period of not less than 5 years from the date
such payment would have been made but for the change in election. Any completed
Election Form which does not meet the timing requirements of this subparagraph
(iii) or Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), shall be null and void.


    (iv)   If a Director fails to complete an Election Form, amounts credited to
his or her account shall automatically be distributed in a single lump sum as
soon as practicable after the January 1 immediately following the date on which
the Director ceases to be a Director.








2

--------------------------------------------------------------------------------


7. If any former Director becomes a director, proprietor, officer, partner, or
employee of, or otherwise becomes affiliated with, any bank or savings
institution in the State of Indiana that competes with the Bank, or if a former
Director shall refuse a reasonable request of the Bank to perform consulting
services for it after he or she retires from the Bank’s Board of Directors, any
deferred fees and interest remaining payable to such person under the Plan shall
be payable immediately at the option of the Bank (but only to the extent such
acceleration of payment is permitted in accordance with Treasury Regulations
issued with respect to Section 409A of the Code).


8. Each Director may file with the Bank a written designation of one or more
persons as the beneficiaries who shall be entitled to receive any amounts
remaining payable under the Plan after his or her death. The election shall be
made in the form attached hereto as Exhibit B. A Director from time to time may
revoke or change his or her beneficiary designation without the consent of any
prior beneficiary by filing a new designation with the Bank. The last such
designation received by the Bank shall be controlling; provided, however, that
no designation, or change or revocation thereof, shall be effective unless
received by the Bank prior to the Director’s death. If any amount payable under
the Plan at or after the death of the Director cannot be paid to the Director’s
designated beneficiary, either because the Director failed validly to designate
a beneficiary or because the beneficiary designated by the Director is not
living at the time the amount becomes payable, the legal representative of such
deceased Director shall receive the payments. A Director may make a time and
method of payment election regarding amounts that become payable during his or
her lifetime and different time and method of payment election with respect to
amounts becoming payable after his or her death, assuming those elections are
made at the times permitted by this Plan and otherwise comply with the
conditions for such elections provided in the Plan. Unless a Director elects
otherwise, all amounts becoming payable with respect to a Director after his or
her death shall be paid in one lump sum as of the January 1 coinciding with or
next following such death.


9. Each person receiving a payment under this Plan shall be responsible for the
Federal, state and local income tax consequences of such payment. Where
applicable, the Bank shall withhold taxes from each distribution.


10. This Plan shall not be deemed to constitute a contract of employment between
the parties hereto, nor shall any provisions hereof restrict the right of the
Bank to discharge the recipient, or restrict the right of a recipient to
terminate his or her employment or status as a Director.


11. The President of the Bank shall be empowered to place the Plan in effect
under such additional conditions and terms as shall not be inconsistent with the
terms stated above and as shall not jeopardize the status of the Plan as a
deferred compensation plan allowing a Director of the Bank not to include the
deferred amount, including interest, in gross income under the Federal income
tax law until the taxable year or years such amounts are actually paid.


12. If a Change in Control occurs prior to the date a Director’s benefits
hereunder commence and either the Director’s service as a Director terminates in
connection with such Change








3

--------------------------------------------------------------------------------


  in Control or the Bank directs that such payment be made to Director in
connection with the Change in Control, Director shall be paid the amounts he has
deferred hereunder, together with accumulated interest hereunder, in five annual
installments with the first such installment commencing within 30 days following
the Change in Control. For purposes of this paragraph 12, “Change in Control”
shall mean a change in the ownership or effective control of the Bank, or in the
ownership of a substantial portion of the assets of the Bank, as shall be
prescribed by regulations adopted by the Internal Revenue Service under Section
409A(a)(2)(v) of the Internal Revenue Code of 1986, as amended.


13. With respect to any benefit payable as a result of termination of or
separation from employment, termination of or separation from employment shall
be determined by reference to the Bank and all members of any controlled group
(determined under Section 414(b) of the Code) or trades or businesses under
common control (determined under Section 414(c) of the Code) that includes the
Bank.


14. To the extent the Director is a “key employee” (as defined in Section 416(i)
of the Code determined without regard to paragraph (5) thereof) of a corporation
whose stock is publicly traded on an established securities market or otherwise,
within the meaning of Section 409A(a)(2)(B)(i) of the Code, no distribution of
benefits for reasons other than death or disability (as defined in Section
409(A)(a)(2)(C) of the Code), a Change in Control, or the Director’s attainment
of the age specified by the retirement income test of the Social Security Act
may commence before the date which is six months after the Director’s date of
separation from service (or, if earlier, the date of the Director’s death).


15. This Plan shall govern the distribution of benefits earned or vested under
the Plan on and after January 1, 2005. Benefits earned and vested under the Plan
prior to January 1, 2005 shall be governed by the terms of the Plan as in effect
on December 31, 2004.






4

--------------------------------------------------------------------------------

EXHIBIT A

LINCOLN BANK
DIRECTORS DEFERRED FEE PLAN

Election to Defer Receipt of Fees

        Pursuant to the Unfunded Deferred Compensation Plan for the Directors of
Lincoln Bank (the “Plan”), the undersigned Director hereby elects to defer
receipt of the following compensation to be earned as a Director:

        My election shall take effect as follows:


  [   ]   beginning January 1 of the year following this election.


  [   ]   beginning immediately as to all fees not yet earned. [Note: This may
be elected only if the Plan did not exist or the Director was not a Director on
January 1 of the Year of this election.)


        Distributions from the Plan shall be made according to the following
method:

  [   ]   lump sum payment.


  [   ]   monthly installments (number of installments not to be less than 60
nor exceed 120).


  [   ]   annual installments (number of installments not to be less than 5 nor
exceed 10).


        Distributions from the Plan to me shall be made or commence as of the
January 1 coinciding with or next following:

  [   ]   the date on which I cease to be a director of the Bank.


  [   ]   the date on which I attain my Social Security retirement age.


  [   ]   the earlier of the foregoing dates.


  [   ]   the later of such foregoing dates;


provided, however, that the distribution of benefits hereunder is subject to the
provisions of Section 14 of the Plan.





1

--------------------------------------------------------------------------------

        Distributions from the Plan after my death shall be made according to
the following method and at the following times:


  [   ]   lump sum payment


[   ] monthly installments commencing as of the January 1 coinciding with or
next following such death (number of installments not to exceed 120). [Note: If
installment payments commence before the Director’s death, Payment to the
Director’s beneficiary or legal representative will commence as of the next date
after such death as of which an installment would have been payable to the
Director but for such death, and the number of months specified will be reduced
by the number of monthly installments that become payable before such death and
the monthly equivalent of the number of annual installments that became payable
before such death.)


[   ] annual installments commencing as of the January 1 coinciding with or next
following my death (number of installments not to exceed 10). [Note: If
installment payments commence before the Director’s death, the number of years
specified will be reduced by the number of annual installments that became
payable before such death and the annual equivalent of the number of monthly
installments that became payable before such death.)


        All changes in the manner and dates of payment of benefits under the
Plan are subject to the restrictions in Section 6(iii) of the Plan.


DATED: _______________________________   _______________________________________
Director's Signature






        Lincoln Bank hereby acknowledges receipt of the foregoing Election to
Defer Receipt of Fees.






DATED: _______________________________ LINCOLN BANK


By:
      ——————————————








2

--------------------------------------------------------------------------------

EXHIBIT B
LINCOLN BANK
DIRECTORS DEFERRED FEE PLAN

DESIGNATION OF BENEFICIARY

        In accordance with the provisions of the Lincoln Bank Directors Deferred
Fee Plan (the “Plan”), and subject to the conditions on the next page hereof,
the undersigned Director hereby designates the following as the beneficiary or
beneficiaries of any amounts payable under the Plan upon or after his or her
death, and hereby revokes all prior beneficiary designations, if any, made by
him or her:


PRIMARY BENEFICIARIES: [List name, relationship to Participant, mailing address
and(if available) Social Security Number of each]  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  CONTINGENT BENEFICIARIES: [List name, relationship to Participant, mailing
address and (if available) Social Security Number of each]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



DATE: _______________________________   _______________________________________
Director's Signature


Signature of Witness
(Someone Other Than Director)

_________________________

Address of Witness _________________________

_________________________









--------------------------------------------------------------------------------

CONDITIONS

    1.        Unless otherwise provided on the preceding page of this
designation, each payment to be made pursuant to this designation shall be paid
in equal shares to those primary beneficiaries who survive the Director and are
living at the time such payment becomes due or, if no primary beneficiaries
survive the Director and are then living, in equal shares to those contingent
beneficiaries who survive the Director and are then living.

    2.        Unless otherwise provided on the preceding page of this
designation, this designation shall automatically be revoked and be of no
further force or effect in the event of either of the following contingencies
occurring subsequent to the date hereof.


  (a) The marriage of the Director, unless the marriage is to the sole primary
beneficiary designated by this designation; or


  (b) The termination of the Director’s marriage, by dissolution, divorce or
annulment, unless (i) the former spouse is not designated by this designation as
a primary beneficiary or contingent beneficiary and (ii) no trust of which the
former spouse is a beneficiary is designated by this designation as a primary
beneficiary or contingent beneficiary.


    3.        The right to change this designation without the consent of any
primary or contingent beneficiary is reserved.

--------------------------------------------------------------------------------


Lincoln Bank hereby acknowledges receipt of this Designation of Beneficiary.






DATE: _______________________________ LINCOLN BANK


By:
      ——————————————










--------------------------------------------------------------------------------
